******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
                    IN RE DANIEL N.*
                        (AC 38486)
                  Alvord, Sheldon and Keller, Js.
     Argued February 4—officially released February 11, 2016**

(Appeal from Superior Court, judicial district of New
        Haven, Juvenile Matters, Cronan, J.)
   Michael D. Day, for the appellant (respondent
father).
   Rene´e Bevacqua Bollier, assistant attorney general,
with whom, on the brief, were George Jepsen, attorney
general, and Michael J. Besso and Benjamin Zivyon,
assistant attorneys general, for the appellee (peti-
tioner).
  Thomas F. Mitola, for the minor child.
                           Opinion

   ALVORD, J. The respondent father, Jose N., appeals
from the judgment rendered in favor of the petitioner,
the Commissioner of Children and Families, in which
the trial court terminated the respondent’s parental
rights with respect to his minor son, Daniel.1 On appeal,
the respondent claims that the court improperly termi-
nated his parental rights because (1) the termination
was not in Daniel’s best interest, and (2) the respondent
was not canvassed prior to the start of the termination
trial as required by In re Yasiel R., 317 Conn. 773, 120
A.3d 1188 (2015). Although we agree with the court that
the termination of the respondent’s parental rights was
in Daniel’s best interest, we reverse the judgment of
the court on the sole ground that the court did not
canvass the respondent in accordance with the new
rule recently mandated by our Supreme Court in In re
Yasiel R.2
   The following is a brief summary of the facts and
procedural history of this matter. Daniel was born in
2006. He has two half siblings, born in 2012, who have
a different father. Shortly after Daniel’s birth, the
Department of Children and Families (department)
became involved with the family, and the department
continued to be involved throughout a period of time
extending to and after the birth of Daniel’s half siblings,
because of substance abuse, domestic violence, and
mental health issues. On September 27, 2012, the court
granted the petitioner’s motion for an order of tempo-
rary custody for all three children, which led to an
adjudication of neglect and Daniel’s commitment to the
care and custody of the petitioner. Daniel was returned
to his mother’s care on January 24, 2013, under an order
of protective supervision. On September 17, 2013, the
petitioner invoked a ninety-six hour hold on Daniel after
being informed by a representative of the Family Based
Recovery program that Daniel’s mother was in a drug
induced condition. The ninety-six hour hold was fol-
lowed by a court order of temporary custody. The
respondent was incarcerated at this time, and thus was
not a potential resource for Daniel’s care. The petitioner
moved that the order of protective custody be modified
to an order of commitment, which the court granted
on October 8, 2013. Daniel has remained in the care
and custody of the petitioner since that date.
   On December 26, 2013, the petitioner filed a petition
to terminate the parental rights of Daniel’s mother and
the respondent, as well as the parental rights of the
father of the half siblings. The termination of parental
rights trial was held on February 3, 4 and 5, and June
24 and 25, 2015. The respondent was represented by
counsel throughout the entire trial, and the respondent
testified at trial. Several witnesses testified at trial, and
multiple exhibits were admitted into evidence in this
fully contested case.
   The court issued its memorandum of decision on
September 4, 2015, in which it made the following deter-
minations: (1) the respondent was incarcerated when
the termination proceedings were commenced; (2) Dan-
iel’s mother had domestic violence issues in her rela-
tionship with the respondent; (3) even though the
department made reasonable efforts to reunify the
respondent with Daniel, the respondent was unable or
unwilling to benefit from the reunification efforts; (4)
the petitioner established by clear and convincing evi-
dence that Daniel had been found to be neglected or
uncared for in a prior proceeding, and that the respon-
dent had failed to achieve such a degree of personal
rehabilitation as would encourage the belief that within
a reasonable time, considering Daniel’s age and needs,
he could assume a responsible position in Daniel’s life;
(5) the respondent has a reported history of using and
selling drugs; (6) the respondent testified at the termina-
tion of parental rights trial that he could not be a
resource for Daniel; (7) the respondent did not want
Daniel to visit him while he was incarcerated;3 (8) since
being released from prison, the respondent had been
hindered in any efforts to reunify with Daniel by ‘‘his
battle with stage four cancer and a lack of stability in
his life’’; (9) Daniel has had multiple placements in
his life; (10) Daniel was hospitalized twice in 2013 for
psychiatric problems; (11) Daniel and his half siblings
have been placed in the same therapeutic foster home;
(12) referencing the testimony of Ines Schroeder, an
expert in clinical and forensic psychology, who had
been ordered by the court to conduct a psychological
evaluation of Daniel, Daniel would suffer significantly
if moved again because he has been at his current home
for a long period of time and has developed a relation-
ship with his foster parents to the point of calling them
‘‘mom’’ and ‘‘dad’’; and (13) there is ‘‘no justification
for allowing more time for the parents to work on reuni-
fication.’’ The court, throughout its opinion, referenced
the applicable statutes and stated that the petitioner
had carried her burden in the termination proceedings
by clear and convincing evidence. Accordingly, the
court made the adjudicatory determination that the peti-
tioner had established grounds for the termination of
the respondent’s parental rights and, then, concluded
that the petitioner also had provided the requisite evi-
dence that such termination was in Daniel’s best inter-
est. This appeal followed.
   ‘‘Our standard of review on appeal from a termination
of parental rights is whether the challenged findings are
clearly erroneous. . . . The determinations reached by
the trial court that the evidence is clear and convincing
will be disturbed only if [any challenged] finding is
not supported by the evidence and [is], in light of the
evidence in the whole record, clearly erroneous. . . .
  ‘‘On appeal, our function is to determine whether the
trial court’s conclusion was legally correct and factually
supported. . . . We do not examine the record to deter-
mine whether the trier of fact could have reached a
conclusion other than the one reached . . . nor do we
retry the case or pass upon the credibility of the wit-
nesses. . . . Rather, on review by this court every rea-
sonable presumption is made in favor of the trial court’s
ruling. . . .
  ‘‘Our Supreme Court has determined that [i]n order
to terminate a parent’s parental rights under [General
Statutes] § 17a-112, the petitioner is required to prove,
by clear and convincing evidence, that: (1) the depart-
ment has made reasonable efforts to reunify the family;
General Statutes § 17a-112 (j) (1); (2) termination is in
the best interest of the child; General Statutes § 17a-
112 (j) (2); and (3) there exists any one of the seven
grounds for termination delineated in § 17a-112 (j)
(3). . . .
   ‘‘[A] hearing on a petition to terminate parental rights
consists of two phases, adjudication and disposition.
. . . In the adjudicatory phase, the trial court deter-
mines whether one of the statutory grounds for termina-
tion of parental rights . . . exists by clear and
convincing evidence. If the trial court determines that
a statutory ground for termination exists, it proceeds
to the dispositional phase. . . . In the dispositional
phase of a termination of parental rights hearing, the
trial court must determine whether it is established by
clear and convincing evidence that the continuation of
the [parent’s] parental rights is not in the best interests
of the child. In arriving at that decision, the court is
mandated to consider and make written findings regard-
ing seven factors delineated in . . . § [17a-112 (k)]
. . . .’’ (Citations omitted; internal quotation marks
omitted.) In re Joseph M., 158 Conn. App. 849, 858–59,
120 A.3d 1271 (2015).
  With these principles in mind, we turn to the respon-
dent’s claims.
                             I
   The respondent’s first claim is that the termination
of his parental rights was not in Daniel’s best interest.4
The respondent does not challenge on appeal the trial
court’s determination that the petitioner established a
statutory ground for termination. At oral argument
before this court, the respondent’s counsel affirmed
that the trial court’s findings with respect to the adjudi-
catory phase of the termination proceeding were not
at issue. The respondent also admits that he testified
at the termination of parental rights trial that he was
not able to be a resource for Daniel and was requesting
a transfer of guardianship to the paternal grandparents
of Daniel’s half siblings.5 The respondent’s counsel, dur-
ing oral argument before this court, reaffirmed that the
respondent was not a resource for Daniel. Moreover,
it is significant that the respondent has not claimed that
any of the court’s factual findings were clearly
erroneous.
   Instead, the respondent focuses on the dispositional
phase of the proceeding and the trial court’s conclusion
that termination of his parental rights was in Daniel’s
best interest. The respondent ‘‘specifically challenges
the trial court’s findings with respect to . . . § 17a-112
(k) (7).’’ Section 17a-112 (k) (7) provides in relevant
part: ‘‘Except in the case where termination is based on
consent, in determining whether to terminate parental
rights under this section, the court shall consider and
make written findings regarding . . . the extent to
which a parent has been prevented from maintaining
a meaningful relationship with the child by the unrea-
sonable act or conduct of the other parent of the child,
or the unreasonable act of any other person or by the
economic circumstances of the parent.’’
   The trial court, in considering this factor, stated in
its memorandum of decision that ‘‘[n]o person or unrea-
sonable act of any person or economic circumstances
of the parents have prevented the parents from main-
taining a meaningful relationship with the children. The
parents have not been discouraged from visitation by
any party.’’ The respondent does not claim that the
court’s express findings with respect to § 17a-112 (k)
(7) were erroneous, but, rather, he argues that the court
additionally should have considered the respondent’s
treatment for cancer when considering that particular
factor. The respondent claims: ‘‘The [respondent] sub-
mits that his cancer treatment has caused a significant
impediment to maintaining a meaningful relationship
with Daniel. The [respondent] concedes that his cancer
treatment was not brought about by ‘the other parent,’
nor by ‘any other person,’ nor by an ‘economic circum-
stance.’ However, the [respondent’s] affliction with can-
cer and subsequent treatment should be treated
similarly, as the same was a circumstance completely
beyond the control of the [respondent] that significantly
hindered and interfered with [his] ability to maintain a
meaningful relationship with Daniel.’’
   We begin by setting forth the relevant law. ‘‘In the
dispositional phase of a termination of parental rights
hearing, the emphasis appropriately shifts from the con-
duct of the parent to the best interest of the child. . . .
It is well settled that we will overturn the trial court’s
decision that the termination of parental rights is in the
best interest of the [child] only if the court’s findings
are clearly erroneous. . . . The best interests of the
child include the child’s interests in sustained growth,
development, well-being, and continuity and stability
of [his or her] environment. . . . In the dispositional
phase of a termination of parental rights hearing, the
trial court must determine whether it is established by
clear and convincing evidence that the continuation of
the respondent’s parental rights is not in the best inter-
est of the child. In arriving at this decision, the court
is mandated to consider and make written findings
regarding seven factors delineated in [§ 17a-112 (k)].
. . . The seven factors serve simply as guidelines for
the court and are not statutory prerequisites that need
to be proven before termination can be ordered. . . .
There is no requirement that each factor be proven
by clear and convincing evidence.’’ (Footnote omitted;
internal quotation marks omitted.) In re Joseph M.,
supra, 158 Conn. App. 868–69; see also In re Nevaeh
W., 317 Conn. 723, 739, 120 A.3d 1177 (2015).
  The respondent’s claim regarding § 17a-112 (k) (7) is
a matter of statutory interpretation. ‘‘Issues of statutory
construction raise questions of law, over which we exer-
cise plenary review. . . . The process of statutory
interpretation involves the determination of the mean-
ing of the statutory language as applied to the facts of
the case, including the question of whether the language
does so apply.’’ (Internal quotation marks omitted.) Fel-
ician Sisters of St. Francis of Connecticut, Inc. v. His-
toric District Commission, 284 Conn. 838, 847, 937
A.2d 39 (2008).
   ‘‘When construing a statute, [o]ur fundamental objec-
tive is to ascertain and give effect to the apparent intent
of the legislature. . . . In seeking to determine that
meaning, General Statutes § 1-2z directs us first to con-
sider the text of the statute itself and its relationship
to other statutes. If, after examining such text and con-
sidering such relationship, the meaning of such text is
plain and unambiguous and does not yield absurd or
unworkable results, extratextual evidence of the mean-
ing of the statute shall not be considered.’’ (Internal
quotation marks omitted.) Alvord Investment, LLC v.
Zoning Board of Appeals, 282 Conn. 393, 401–402, 920
A.2d 1000 (2007). ‘‘The test to determine ambiguity is
whether the statute, when read in context, is susceptible
to more than one reasonable interpretation.’’ (Internal
quotation marks omitted.) Alexson v. Foss, 276 Conn.
599, 605, 887 A.2d 872 (2006).
   Section 17a-112 (k) (7) expressly provides the circum-
stances for a trial court to consider in determining
whether there has been interference with a respon-
dent’s efforts to maintain a relationship with his or her
minor child. Those circumstances include whether the
unreasonable acts or conduct of the other parent or
any other person has prevented the respondent from
maintaining a meaningful relationship with the child or
whether the economic circumstances of the respondent
have prevented a meaningful relationship. Although the
respondent claims that this statutory provision addi-
tionally requires a court to consider the effect of an
illness and its treatment when it evaluates the evidence,
the statute clearly contains no such requirement.
  ‘‘We are not free . . . to create ambiguity when none
exists . . . we cannot accomplish a result that is con-
trary to the intent of the legislature as expressed in [a
statute’s] plain language. . . . [A] court must construe
a statute as written. . . . The intent of the legislature,
as [our Supreme Court] has repeatedly observed, is to
be found not in what the legislature meant to say, but
in the meaning of what it did say.’’ (Internal quotation
marks omitted.) LaPlante v. Vasquez, 136 Conn. App.
805, 814, 47 A.3d 897 (2012). ‘‘[T]his court cannot, by
judicial construction, read into legislation provisions
that clearly are not contained therein.’’ (Internal quota-
tion marks omitted.) Stone-Krete Construction, Inc. v.
Eder, 280 Conn. 672, 682, 911 A.2d 300 (2006); see also
Walter v. State, 63 Conn. App. 1, 8, 774 A.2d 1052 (‘‘We
are also mindful that [t]he court may not, by construc-
tion, supply omissions in a statute or add exceptions
or qualifications, merely because it opines that good
reason exists for so doing. . . . In such a situation, the
remedy lies not with the court but with the General
Assembly.’’ [Internal quotation marks omitted.]), cert.
denied, 256 Conn. 930, 776 A.2d 1148 (2001).
  We conclude that § 17a-112 (k) (7) does not require
the analysis claimed by the respondent, and we decline
his invitation to read an additional criterion into the
statute. Accordingly, the respondent’s best interest
claim fails.
                            II
  We next address the respondent’s claim that he is
entitled to a new termination of parental rights trial
because the trial court failed to canvass him prior to
the start of his trial, as is now required by In re Yasiel
R., supra, 317 Conn. 773. The respondent argues that the
holding in In re Yasiel R. must be applied retroactively,
thereby requiring this court to reverse the judgment of
the trial court. We agree.
    In In re Yasiel R., our Supreme Court used its ‘‘super-
visory authority over the administration of justice to
require that a trial court canvass a parent who does
not consent to the termination prior to the start of a
termination of parental rights trial, in order to ensure
the overall fairness of the termination of parental rights
process.’’ Id., 776. Even though the court determined
that, under the circumstances of that case, such a can-
vass was not required by the due process clause of the
fourteenth amendment, it nevertheless concluded that
‘‘in the interest of the fair administration of justice, it
is appropriate that we exercise our supervisory author-
ity to require that a trial court canvass the respondent
parent before the start of any trial on the termination
of parental rights.’’6 Id., 787–88, 789. ‘‘[P]ublic confi-
dence in the integrity of the judicial system would be
enhanced by a rule requiring a brief canvass of all
parents immediately before a parental rights termina-
tion trial so as to ensure that the parents understand
the trial process, their rights during the trial and the
potential consequences.’’ (Emphasis added.) Id., 794.
The rule applies regardless of whether the parent is
represented by counsel or whether the evidence pre-
sented is contested. Id.
   The Supreme Court acknowledged that it was adopt-
ing a new rule of practice. Id., 796. For that reason, the
petitioner argues that its application should be prospec-
tive rather than retroactive. Although this is a persua-
sive argument, we remind the petitioner that our
Supreme Court applied its new rule to the respondent
in In re Yasiel R. even though it found no error by the
trial court and no violation of the respondent’s constitu-
tional rights.
   ‘‘As a general rule, judicial decisions apply retroac-
tively. . . . Indeed, a legal system based on precedent
has a built-in presumption of retroactivity.’’ (Citation
omitted; internal quotation marks omitted.) State v.
Marsala, 42 Conn. App. 1, 4, 679 A.2d 367, cert. denied,
239 Conn. 912, 682 A.2d 1010 (1996). ‘‘The issue of
retroactivity of decisional law is a question of policy
to be decided by a state’s Supreme Court, and may be
decided by the policy consideration of whether litigants
could be deemed to have relied on past precedent or
whether the ‘new’ resolution of an ‘old’ issue was fore-
shadowed, or whether equity, given the particular facts,
requires a prospective application only.’’ Perkins v.
Fasig, 57 Conn. App. 71, 75, 747 A.2d 54, cert. denied,
253 Conn. 925, 754 A.2d 797 (2000).
  ‘‘In Neyland v. Board of Education, 195 Conn. 174,
179, 487 A.2d 181 (1985), [our Supreme Court] applied
the three-part test set out in Chevron Oil Co. v. Huson,
404 U.S. 97, 92 S. Ct. 349, 30 L. Ed. 2d 296 (1971),
for determining whether a decision must be applied
prospectively only. A common-law decision will be
applied nonretroactively only if: (1) it establishes a new
principle of law, either by overruling past precedent on
which litigants have relied . . . or by deciding an issue
of first impression whose resolution was not clearly
foreshadowed . . . (2) given its prior history, purpose
and effect, retrospective application of the rule would
retard its operation; and (3) retroactive application
would produce substantial inequitable results, injustice
or hardship.’’ (Citation omitted; internal quotation
marks omitted.) Ostrowski v. Avery, 243 Conn. 355, 378
n.18, 703 A.2d 117 (1997).
   In applying these legal principles, we conclude that
our Supreme Court has given no guidance to belie the
retroactive application of its new rule regarding the
canvassing of a parent prior to the start of a termination
of parental rights trial. It applied the rule to the respon-
dent in In re Yasiel R.: ‘‘Because the parental rights
involved in such a canvass are so important in ensuring
the fairness of the process, we do not believe it would
be prudent to require that the public wait for the adop-
tion of a new rule of practice. We conclude, therefore,
that imposing the canvass rule announced today is an
appropriate exercise of our supervisory authority.’’ In
re Yasiel R., supra, 317 Conn. 796. Although Justice
Zarella, in his dissent, expressed concerns that ‘‘[p]roce-
dural rules announced under the court’s supervisory
authority should be given only prospective effect and
not be used to reverse judgments in individual cases’’;
id., 797; the majority did not respond to that concern
and clearly did not state that its new rule would be
applied prospectively. Moreover, when the petitioner
filed a motion for reconsideration after the release of
In re Yasiel R., requesting that the court clarify ‘‘that
the new rule does not apply to any cases where the
trial has already taken place,’’ the court denied the
petitioner’s motion.7 We, therefore, conclude that our
Supreme Court meant to apply its new rule retroac-
tively, thereby compelling us to reverse the judgment
of the trial court.
   We are mindful that we are reversing the trial court’s
judgment even though the respondent in this case was
represented by counsel, participated in a lengthy trial
with several witnesses and multiple exhibits, and has
acknowledged that he is unable to be a resource for
Daniel. Moreover, we are mindful that Daniel, who is
now ten years old and has endured multiple placements
since the age of six, now has been in a therapeutic
foster home for a lengthy period of time and has formed
a strong attachment to his foster parents. Further, there
was no error in the trial court’s findings or conclusions
of law, and, the new rule was not in place at the time
the termination of parental rights trial commenced in
this case.
   We also acknowledge that ‘‘[our Supreme Court] has
repeatedly recognized that, in the dispositional stage,
it is appropriate to consider the importance of perma-
nency in children’s lives. . . . Virtually all experts,
from many different professional disciplines, agree that
children need and benefit from continuous, stable home
environments. . . . [N]o child can grow emotionally
while in limbo, never really belonging to anyone except
on a temporary and ill-defined or partial basis. . . .
Repeatedly disrupted placements and relationships can
interfere with the children’s ability to form normal rela-
tionships when they become adults.’’ (Citations omit-
ted; internal quotation marks omitted.) In re Nevaeh
W., supra, 317 Conn. 731–32.
  Nevertheless, ‘‘[i]t is axiomatic that the Appellate
Court is bound by Supreme Court precedent and [is]
unable to modify it . . . . [W]e are not at liberty to
overrule or discard the decisions of our Supreme Court
but are bound by them. . . . [I]t is not within our prov-
ince to reevaluate or replace those decisions.’’ (Internal
quotation marks omitted.) State v. William C., 135
Conn. App. 466, 469 n.1, 41 A.3d 1205 (2012). Accord-
ingly, on the basis of the holding set forth in In re Yasiel
R., we are compelled to reverse the judgment of the
trial court.
  The judgment is reversed and the case is remanded
for a new trial according to law.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** February 11, 2016, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     The parental rights of Daniel’s mother were also terminated, and she
has filed a separate appeal. Because she is not a party to this appeal, we
refer in this opinion to the respondent father as the respondent.
   2
     We note that the termination of parental rights trial commenced on
February 3, 2015, and concluded on June 25, 2015, which was prior to
issuance of the Supreme Court’s decision in In re Yasiel R. on August
18, 2015.
   3
     In the psychological consultation report prepared by Ines Schroeder, an
expert in clinical and forensic psychology, which was admitted as a full
exhibit at trial, information is provided that the respondent was incarcerated
on April 3, 2012, and was released from prison to a halfway house on March
7, 2014.
   4
     Although we conclude that the judgment of the trial court must be
reversed for the court’s failure to canvass the respondent at the beginning
of the termination of parental rights trial, we nevertheless address the
respondent’s best interest claim because it is an issue likely to arise during
a new trial. See State v. A. M., 156 Conn. App. 138, 156–57, 111 A.3d 974,
cert. granted on other grounds, 317 Conn. 910, 116 A.3d 309 (2015).
   5
     The respondent took no steps to effectuate a transfer, and the motion
to transfer guardianship that the court did consider, which was consolidated
for trial with the termination of parental rights petition, only sought the
transfer of Daniel’s half siblings to their paternal grandparents. Daniel was
not mentioned.
   6
     Despite ruling that due process did not require such a canvass, our
Supreme Court did not conduct a harmless error analysis in In re Yasiel R.
   7
     We note that the respondent, in her opposition to the motion for reconsid-
eration, argued that ‘‘there is no reason to believe that there will be a
scramble to reverse other termination judgments that were pending when
the slip decision in this case was released on August 6, 2015.’’ Contrary to
this representation, we are aware of other pending appeals involving this
precise issue.